— Judgment, Supreme Court, New York County, entered in favor of plaintiff-respondent on May 21, 1975, unanimously affirmed. Respondent shall recover of appellants $60 costs and disbursements of this appeal. The record justifies the trial court’s conclusion that the owner consented to the demolition work respondent performed on the premises, that the mechanic’s lien was timely filed and that the value of the labor and material furnished was $32,000. Concur — Markewich, J. P., Kupferman, Tilzer, Lane and Yesawich, JJ.